Dewey, J.*
The testimony of the plaintiff was competent, although it might contradict the testimony of a witness introduced by her. A party to an action may always disprove the statement of his own witness as to facts testified to by him, although he is not to discredit such witness by showing his general reputation for truth and veracity to be bad. The presiding judge correctly ruled in this respect, and admitted the evidence of the plaintiff. Having done so, the case was properly for the consideration of the jury upon all the evidence, under proper instructions as to what would constitute ownership of property by the plaintiff, she. being a married woman. The plaintiff had testified that “ she owned it.” She had also, in another part of her testimony, stated that some of the articles she bought. This testimony was in terms sufficient to sustain her title to the same. It was, however, to be taken in connection with the other testimony in the case, and passed upon by the jury under proper instructions. Exceptions sustained.

 Bigelow, C. J. did not sit in this case.